 

Exhibit 10.1

 

May 19, 2016

 

CF Corporation

1701 Village Center Circle

Las Vegas, Nevada 89134

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among CF Corporation, a Cayman Islands exempted company (the “Company”),
Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Credit Suisse Securities (USA) LLC, as representatives (the
“Representatives”) of the several underwriters (the “Underwriters”), relating to
an underwritten initial public offering (the “Public Offering”), of 60,000,000
of the Company’s units (including up to 9,000,000 Units that may be purchased to
cover over-allotments, if any, the “Units”), each comprised of one of the
Company’s Class A ordinary shares, par value $0.0001 per share (the “Ordinary
Shares”), and one-half of one redeemable warrant (each, a “Warrant”). Each whole
Warrant entitles the holder thereof to purchase one Ordinary Share at a price of
$11.50 per share, subject to adjustment. The Units shall be sold in the Public
Offering pursuant to a registration statement on Form S-1 and prospectus (the
“Prospectus”) filed by the Company with the United States Securities and
Exchange Commission (the “Commission”) and the Company intends to apply to have
the Units listed on the Nasdaq Capital Market. Certain capitalized terms used
herein are defined in paragraph 1 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, CF Capital Growth, LLC (the “Sponsor”) and each of the undersigned
(each, a “Founder” and collectively, the “Founders”) hereby agree with the
Company as follows:

 

1. Definitions. As used herein, (i) “Business Combination” shall mean a merger,
share exchange, asset acquisition, share purchase, reorganization or similar
business combination, involving the Company and one or more businesses; (ii)
“Capital Shares” shall mean, collectively, the Ordinary Shares and the Founder
Shares; (iii) “Founder Shares” shall mean the 15,000,000 Class B ordinary shares
of the Company, par value $0.0001 per share, outstanding prior to the
consummation of the Public Offering; (iv) “Private Placement Warrants ” shall
mean the Warrants to purchase Ordinary Shares that will be acquired by the
Sponsor for an aggregate purchase price of $14,000,000 (or $15,800,000 if the
Underwriters’ over-allotment is exercised), or $1.00 per Warrant, in a private
placement that shall occur simultaneously with the consummation of the Public
Offering; (v) “Public Shareholders” shall mean the holders of securities issued
in the Public Offering; (vi) “Trust Account” shall mean the trust fund into
which a portion of the net proceeds of the Public Offering shall be deposited;
(vii) “Transfer” shall mean the (a) sale of, offer to sell, contract or
agreement to sell, hypothecate, pledge, grant of any option to purchase or
otherwise dispose of or agreement to dispose of, directly or indirectly, or
establishment or increase of a put equivalent position or liquidation with
respect to or decrease of a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder with respect to, any
security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b); and (viii) “Charter”
shall mean the Company’s Amended and Restated Memorandum and Articles of
Association, as the same may be amended from time to time.

 

2. Representations and Warranties.

 

(a) The Sponsor and each Founder have full right and power, without violating
any agreement to which he or it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement, as applicable, to serve as a
director on the Board, as applicable, and each Founder hereby consents to being
named in the Prospectus, road show and any other materials as an officer and/or
director of the Company, as appropriate.

 

(b) Each Founder’s biographical information furnished to the Company (including
any such information included in the Prospectus) is true and accurate in all
respects and does not omit any material information with respect to such

 

 

 

 

Founder’s background. The Founder’s questionnaire furnished to the Company is
true and accurate in all respects. Each Founder represents and warrants that:
such Founder is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; such Founder has never been convicted of, or pleaded guilty to,
any crime (i) involving fraud, (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and such Founder is not currently a defendant in any such criminal
proceeding; and neither such Founder nor the Sponsor has ever been suspended or
expelled from membership in any securities or commodities exchange or
association or had a securities or commodities license or registration denied,
suspended or revoked.

 

3. Business Combination Vote. The Sponsor and Founders agree that if the Company
seeks shareholder approval of a proposed initial Business Combination, then in
connection with such proposed initial Business Combination, it or he, as
applicable, shall vote all Founder Shares and any Ordinary Shares acquired by it
or him, as applicable, in the Public Offering or the secondary public market in
favor of such proposed initial Business Combination and not redeem any Ordinary
Shares owned by it or him, as applicable, in connection with such shareholder
approval.

 

4. Failure to Consummate a Business Combination; Trust Account Waiver.

 

(a) The Sponsor and Founders hereby agree that in the event that the Company
fails to consummate its initial Business Combination within the time period set
forth in the Charter, the Sponsor and each Founder shall take all reasonable
steps to cause the Company to (i) cease all operations except for the purpose of
winding up, (ii) as promptly as reasonably possible but not more than 10
business days thereafter, redeem 100% of the Ordinary Shares sold as part of the
Units in the Public Offering (the “Offering Shares”), at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest earned on the trust account (less up to $100,000 of
interest to pay dissolution expenses and net of taxes payable), divided by the
number of then outstanding public shares, which redemption will completely
extinguish Public Shareholders’ rights as shareholders (including the right to
receive further liquidation distributions, if any), and (iii) as promptly as
reasonably possible following such redemption, subject to the approval of the
Company’s remaining shareholders and the Board, dissolve and liquidate, subject
in the case of clauses (ii) and (iii) to the Company’s obligations under Cayman
Islands law to provide for claims of creditors and in all cases subject to the
other requirements of applicable law. The Sponsor and Founders agree not to
propose any amendment to the Charter that would affect the substance or timing
of the Company’s obligation to redeem the Offering Shares if the Company does
not complete a Business Combination within the required time period set forth in
the Charter unless the Company provides its public shareholders with the
opportunity to redeem their Ordinary Shares upon approval of any such amendment
at a per-share price, payable in cash, equal to the aggregate amount then on
deposit in the Trust Account, including interest earned on the trust account and
not previously released to the Company, divided by the number of then
outstanding public shares.

 

(b) Each of the Founders and Sponsor acknowledges that they have no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares. The Sponsor and each of the Founders
hereby further waives, with respect to any Ordinary Shares and Founder Shares
held by it or him, as applicable, any redemption rights it or he may have in
connection with the consummation of a Business Combination, including, without
limitation, any such rights available in the context of a shareholder vote to
approve such Business Combination or a shareholder vote to approve an amendment
to the Charter that would affect the substance or timing of the Company’s
obligation to redeem 100% of the Ordinary Shares if the Company has not
consummated an initial Business Combination within the time period set forth in
the Charter or in the context of a tender offer made by the Company to purchase
Ordinary Shares (although the Sponsor and the Founders shall be entitled to
redemption and liquidation rights with respect to any Ordinary Shares (other
than the Founder Shares) they hold if the Company fails to consummate a Business
Combination within the required time period set forth in the Charter).

 

5. Lock-up; Transfer Restrictions.

 

(a) The Founders (other than Chinh E. Chu and William P. Foley, II) agree that
they shall not Transfer any Founder Shares (the “Founder Shares Lock-up”) until
the earlier of (A) one year after the completion of an initial Business
Combination and (B) the date following the completion of a Business Combination
on which the Company completes a liquidation, merger, share exchange or other
similar transaction that results in all of the Company’s shareholders having the
right to exchange their Ordinary Shares for cash, securities or other property
(the “Founder Shares Lock-up Period”). Notwithstanding the foregoing, if,
subsequent to a Business Combination, the closing price of the Ordinary Shares
equals or exceeds $12.00 per share (as adjusted for share splits, share
capitalizations, reorganizations, recapitalizations and the like) for any 20
trading days within any 30-trading day period commencing at least 150 days after
our initial business combination, the Founder Shares shall be released from the
Founder Shares Lock-up.

 

 

 

 

(b) The Sponsor, Chinh E. Chu and William P. Foley, II agree that they shall
not, and the Sponsor shall cause the Sponsor’s affiliates and permitted
transferees not to, Transfer (the “Sponsor Lock-Up”) any Founder Shares or
Ordinary Shares into which such Founder Shares are convertible (the “Sponsor
Shares”) until the earlier of (A) with respect to 50% of the Sponsor Shares, one
year after the completion of an initial Business Combination, (B) with respect
to the remaining 50% of the Sponsor Shares, two years after the completion of an
initial Business Combination, and (C) with respect to 100% of the Sponsor
Shares, the date following the completion of an initial Business Combination on
which the Company completes a liquidation, merger, share exchange or other
similar transaction that results in all of the Company’s shareholders having the
right to exchange their Ordinary Shares for cash, securities or other property
(the “Sponsor Lock-up Period”).

 

(c) The Sponsor and Founders agree that they shall not effectuate any Transfer
of Private Placement Warrants or Ordinary Shares underlying such warrants, until
30 days after the completion of a Business Combination.

 

(d) Notwithstanding the provisions set forth in paragraphs 5(a), (b) and (c),
Transfers of the Founder Shares, Private Placement Warrants and Ordinary Shares
underlying the Private Placement Warrants are permitted (a) to the Company’s
officers or directors, any affiliates or family members of any of the Company’s
officers or directors, any members of the Sponsor or their affiliates, or any
affiliates of the Sponsor (b) in the case of an individual, by gift to a member
of the individual’s immediate family or to a trust, the beneficiary of which is
a member of one of the individual’s immediate family, an affiliate of such
person or to a charitable organization; (c) in the case of an individual, by
virtue of laws of descent and distribution upon death of the individual; (d) in
the case of an individual, pursuant to a qualified domestic relations order; (e)
by private sales or transfers made at or prior to the consummation of a Business
Combination at prices no greater than the price at which the shares or warrants
were originally purchased; (f) by virtue of the Sponsor’s limited liability
company agreement upon dissolution of the Sponsor; (g) in the event of the
Company’s liquidation prior to the completion of a Business Combination; or (h)
in the event of completion of a liquidation, merger, share exchange or other
similar transaction which results in all of the Company’s shareholders having
the right to exchange their Ordinary Shares for cash, securities or other
property subsequent to the completion of a Business Combination; provided,
however, that in the case of clauses (a) through (f) these permitted transferees
must enter into a written agreement agreeing to be bound by these transfer
restrictions.

 

(e) During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the Sponsor and the Founders
shall not, without the prior written consent of the Representatives, Transfer
any Units, Ordinary Shares, Warrants or any securities convertible into, or
exercisable, or exchangeable for, Ordinary Shares owned by it or him, as
applicable. The Sponsor and the Founders acknowledge and agree that, prior to
the effective date of any release or waiver of the restrictions set forth in
this paragraph 5, the Company shall announce the impending release or waiver by
press release through a major news service at least two business days before the
effective date of the release or waiver. Any release or waiver granted shall
only be effective two business days after the publication date of such press
release. The provisions of this paragraph will not apply if the release or
waiver is effected solely to permit a transfer not for consideration and the
transferee has agreed in writing to be bound by the same terms described in this
Letter Agreement to the extent and for the duration that such terms remain in
effect at the time of the transfer.

 

6. Remedies. The Sponsor and each of the Founders hereby agree and acknowledge
that (i) each of the Underwriters and the Company would be irreparably injured
in the event of a breach by the Sponsor or such Founder of its or his
obligations, as applicable under paragraphs 3, 4, 5, 7 and 14, (ii) monetary
damages may not be an adequate remedy for such breach and (iii) the
non-breaching party shall be entitled to injunctive relief, in addition to any
other remedy that such party may have in law or in equity, in the event of such
breach.

  

7. Payments by the Company. Except as disclosed in the Prospectus, neither the
Sponsor, nor any affiliate of the Sponsor, nor any director or officer of the
Company, shall receive from the Company any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate the consummation of the Company’s initial Business Combination
(regardless of the type of transaction that it is).

 

8. Entire Agreement. This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

9. Assignment. No party hereto may assign either this Letter Agreement or any of
its rights, interests, or obligations hereunder without the prior written
consent of the other parties. Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. This Letter

 

 

 

 

Agreement shall be binding on the Sponsor, each of the Founders and each of
their respective successors, heirs, personal representatives and assigns.

 

10. Governing Law. This Letter Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The parties hereto (i) all agree
that any action, proceeding, claim or dispute arising out of, or relating in any
way to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

11. Notices. Any notice, consent or request to be given in connection with any
of the terms or provisions of this Letter Agreement shall be in writing and
shall be sent by express mail or similar private courier service, by certified
mail (return receipt requested), by hand delivery or facsimile transmission.

 

12. Director and Officer Liability Insurance. The Company will maintain an
insurance policy or policies providing directors’ and officers’ liability
insurance, and the Founders shall be covered by such policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
available for any of the Company’s directors or officers.

 

13. Termination. This Letter Agreement shall terminate on the earlier of (i) the
expiration of the Sponsor Lock-up Period and (ii) the liquidation of the
Company; provided, however, that this Letter Agreement shall earlier terminate
in the event that the Public Offering is not consummated and closed by July 31,
2016.

  

14. Indemnification. In the event of the liquidation of the Trust Account, the
Sponsor (the “Indemnitor”) agrees to indemnify and hold harmless the Company
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all legal or other expenses reasonably
incurred in investigating, preparing or defending against any litigation,
whether pending or threatened, or any claim whatsoever) to which the Company may
become subject as a result of any claim by (i) any third party for services
rendered or products sold to the Company or (ii) a prospective target business
with which the Company has entered into an acquisition agreement (a “Target”);
provided, however, that such indemnification of the Company by the Indemnitor
shall apply only to the extent necessary to ensure that such claims by a third
party for services rendered (other than the Company’s independent public
accountants) or products sold to the Company or a Target do not reduce the
amount of funds in the Trust Account to below the lesser of (i) $10.00 per share
of the Offering Shares and (ii) the actual amount per share of the Offering
Shares held in the Trust Account as of the date of the liquidation of the Trust
Account, in each case less taxes payable, if less than $10.00 per share of the
Offering Shares due to reductions in value of the trust assets and such
indemnification shall not apply to any claims by a third party who executed a
waiver of any and all rights to seek access to the Trust Account (whether or not
such agreement is enforceable) nor shall it apply to any claims under the
Company’s indemnity of the Underwriters against certain liabilities, including
liabilities under the Securities Act of 1933, as amended. In the event that any
such executed waiver is deemed to be unenforceable against such third party, the
Indemnitor shall not be responsible for any liability as a result of any such
third party claims. The Indemnitor shall have the right to defend against any
such claim with counsel of its choice reasonably satisfactory to the Company if,
within 15 days following written receipt of notice of the claim to the
Indemnitor, the Indemnitor notifies the Company in writing that it shall
undertake such defense.

 

15. Involvement in Future Blank Check Companies. Each Founder agrees not to
participate in the formation of, or become an officer or director of, any other
blank check company (excluding existing affiliations), until the Company has
entered into a definitive agreement with respect to a Business Combination or
the Company has failed to complete a Business Combination within the time period
set forth in the Charter.

 

[Signature Page Follows]

 

 

 

 

  Sincerely,       CF CAPITAL GROWTH, LLC      

By: CC Capital Management, LLC, its member

      By: /s/ Chinh E. Chu   Name: Chinh E. Chu   Title: Sole Member       /s/
Chinh E. Chu   Chinh E. Chu       /s/ William P. Foley, II   William P. Foley,
II       /s/ James A. Quella   James A. Quella       /s/ Douglas B. Newton  
Douglas B. Newton       /s/ David Ducommun   David Ducommun       /s/ Richard N.
Massey   Richard N. Massey

 

Acknowledged and Agreed:       CF CORPORATION       By: /s/ Douglas Newton     
Name: Douglas Newton     Title: Chief Financial Officer  

 



[Signature Page to Letter Agreement]

 

 

 